DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered.

RESPONSE TO AMENDMENT
Claims 1, 3-6, and 9-20 are pending in the application, claims 10-16 are withdrawn from consideration.  Claims 2, 7, and 8 have been cancelled.
Amendments to the claim 1, filed on 16 February 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 16 February 2022, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants arguments and amendments to the claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Morgan Rosenburg on 4 May 2022.
The application has been amended as follows: 
Please replace claims 1, 5, 10-16, 19, and 20 as re-written below.

Claim 1 (Currently Amended):  A root end assembly for a wind turbine rotor blade (10) comprising a plurality of embedding elements (76) embedded together with a plurality of bushings in a root region of a blade shell structure in between an outer shell part and an inner shell part, wherein each of the embedding elements is placed between a corresponding pair of adjacent bushings, such that alternating ones of the embedding elements and the bushings are arranged about a circumference of a cross-section of the root region, each of the embedding elements (76) being elongated and having a first end portion (77) and a second end portion (79), the first end portion (77) and the second end portion (79) having a uniform width, wherein the width extends perpendicular to a longitudinal axis of the embedding element (76), wherein each of the embedding elements (76) comprises a wedge-shaped part (85) which tapers in a direction towards the second end portion (79), each of the embedding elements (76) comprising a fibre material and a binding agent, wherein the fibre material is at least partially joined together by means of the binding agent, and wherein the binding agent is present in an amount of 0.1-15 wt % relative to the weight of the fibre material, the fibre material consisting of glass fibres, carbon fibres or a combination of glass and carbon fibres, the binding agent comprising a thermoplastic binding agent, wherein each of the embedding elements (76) is separately formed through a pultrusion process comprising pulling a pultrusion string formed from the fibre material and the binding agent, and cutting the pultrusion string to form the embedding element (76), and wherein each of the embedding elements (76) consists essentially of the fibre material and the binding agent, [[and]] 
	wherein the root end assembly is formed by placing each of the embedding elements between the corresponding pair of adjacent bushings, such that the alternating ones of the embedding elements and the bushings are arranged about the circumference of the cross-section of the root region, a resin material being subsequently infused between the outer shell part and the inner shell part for fixing the embedding elements and the bushings within the blade shell structure, and
	wherein the embedding element (76) has an elastic modulus of between 0.01 and 110 GPa.

Claim 5 (Canceled)

Claims 10-16 (Canceled)

Claim 19 (Currently Amended):  The root end assembly for a wind turbine rotor blade according to claim 1[[5]], wherein the embedding element (76) has an elastic modulus of between 0.01 and 45 GPa.

Claim 20 (Currently Amended):  The root end assembly for a wind turbine rotor blade according to claim 6, wherein the polyester is 

Allowable Subject Matter
Claims 1, 3, 4, 6, 9, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the closest prior art of record Caruso et al. (US 2017/0022968 A1):  The indicated prior art, while providing for --a root end assembly for a wind turbine rotor blade--; does not provide any disclosure or teachings for a person to have made --the binding agent present in an amount of 0.1-15 wt % relative to the weight of the fibre material-- or --the embedding element has an elastic modulus of between 0.01 and 110 GPa--.  (In the instant case, the allowable subject matter pertains to the plurality of embedding elements separately formed through a pultrusion process and consisting essentially of the fibre material and the binding agent, the binding agent being present in an amount of 0.1-15 wt % relative to the weight of the fibre material, and the embedding elements having an elastic modulus of between 0.01 and 110 GPa.)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Caruso with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Caruso in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781